Exhibit 10.2



SECOND AMENDMENT AND LIMITED WAIVER TO SECOND LIEN CREDIT AGREEMENT


This Second Amendment and Limited Waiver (“Agreement”) to Second Lien Credit
Agreement is entered into as of November 15, 2012 (the “Second Amendment
Effective Date”), by and among DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.), a
Delaware corporation (the “Borrower”), and the Lenders party hereto.
RECITALS
WHEREAS, reference is made to that certain Second Lien Credit Agreement, dated
as of October 21, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement),
by and among the Borrower, the Lenders, Cortland Capital Market Services, LLC,
as administrative agent and collateral agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”), and Macquarie Capital (USA) Inc., as syndication agent (in such
capacity, and together with its successors and permitted assigns, the
“Syndication Agent”).
WHEREAS, the Borrower has agreed with the Syndication Agent and the Lenders that
the Borrower will satisfy the requirements of Section 2.9 of the Credit
Agreement with respect to the interest payment due on November 9, 2012 by paying
that interest in kind by adding the amount of that payment to the balance of the
Term Loans as provided in Section 2.13 of the Credit Agreement, as amended by
this Agreement;
WHEREAS, the Borrower has informed the Syndication Agent and the Lenders that it
may have failed to comply with (i) the covenants set forth in Sections 5.1, 5.2
and 6.1(b) of the Credit Agreement and the First Lien Credit Agreement with
respect to the Fiscal Quarter ended September 30, 2012, and (ii) the notice
requirements in Section 6.2 of the Credit Agreement and the First Lien Credit
Agreement with respect the covenant violations described in clause (i) above,
which non-compliance, in each case of clauses (i) and (ii), would give rise to
Events of Default under Sections 9.1(c) and 9.1(d) of the Credit Agreement as of
September 30, 2012 (together, the “Anticipated Defaults”);
WHEREAS, the Borrower has requested that the Lenders grant a limited waiver with
respect to the Anticipated Defaults;
WHEREAS, the Lenders have agreed to waive the Anticipated Defaults for a limited
period upon the terms and subject to the conditions set forth herein, including
the amendment of the Credit Agreement described below;
WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
to require certain additional reporting from the Borrower and to grant the
Lenders certain rights with respect to the incurrence of additional
indebtedness, upon the terms and subject to the conditions set forth herein;
NOW THEREFORE, in consideration of the premises and the mutual covenants




--------------------------------------------------------------------------------




herein contained, the parties hereto hereby agree as follows:
Section 1.Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.
Section 2.Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:
2.1    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “October 2012 Projections” in the appropriate
alphabetical order:
““October 2012 Projections” has the meaning specified in Section 6.1(k).”
2.2    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Second Amendment” in the appropriate alphabetical
order:
““Second Amendment” means that certain Second Amendment and Limited Waiver to
the Credit Agreement dated as of November 15, 2012, by and among the Borrower
and the Lenders party thereto.”
2.3    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Second Amendment Effective Date” in the appropriate
alphabetical order:
““Second Amendment Effective Date” means November 15, 2012.”
2.4    Section 2.13 of the Credit Agreement is amended by adding a new clause
(e) thereto as follows:
(e)    Interest Paid In Kind. Notwithstanding anything to the contrary set forth
in this Section 2.13 or elsewhere in the Loan Documents, the interest payment
that was due on November 9, 2012, may in the Borrower's election be paid in kind
by adding the amount thereof to the Term Loans upon written notice from the
Borrower to the Administrative Agent, and upon the giving of such notice such
interest paid shall be paid for all purposes and shall constitute a portion of
the Term Loans for all purposes, including, for avoidance of doubt, the accrual
of further interest."
2.5    Section 6.1 of the Credit Agreement is hereby amended by adding new
clauses (k) through (n) thereto as follows:
“(k)    Weekly Statements of Cash Flow. No later than the first Tuesday
following the end of each calendar week ending after the Second Amendment
Effective Date, a statement of cash flows for the immediately preceding calendar
week, setting forth in comparative form the cash flow projections for the
corresponding week contained in the Dial Global Lender Presentation dated
October 2012 presented to the Lenders on October 30, 2012 (the

2

--------------------------------------------------------------------------------




“October 2012 Projections”) together with a discussion of variances therefrom,
all in form and scope reasonably acceptable to the Administrative Agent and
certified by a Responsible Officer of the Borrower.
(l)    Weekly Pacing Reports. No later than the first Tuesday following the end
of each calendar week ending after the Second Amendment Effective Date, a pacing
report with respect to projected advertising bookings for each month within
which the weekly report falls and the two (2) immediately succeeding months,
setting forth in comparative form the same information for the corresponding
months of the preceding fiscal year together with a discussion of variances
therefrom, all in form and scope reasonably acceptable to the Administrative
Agent and certified by a Responsible Officer of the Borrower.
(m)    Revenue Analyses. As soon as available, and in any event within
forty-five (45) days after the end of the first three (3) fiscal quarters of
each fiscal year beginning with the fiscal quarter ending on March 31, 2013 and
sixty (60) days after the end of each fiscal year, beginning with the fiscal
year ending December 31, 2012, an internal operating analysis of revenue and
profitability by program and/or contract and category for the four (4)
immediately preceding fiscal quarters, setting forth in comparative form the
same information for the four-quarter period ending one (1) year prior thereto
together with a discussion of variances therefrom, all in form and scope
reasonably acceptable to the Administrative Agent and provided by a Responsible
Officer of the Borrower; provided that, no later than five (5) Business Days
after the Second Amendment Effective Date, the Borrower shall deliver an
internal operating analysis of revenue and profitability by program and/or
contract and category for the three fiscal (3) quarters ended September 30,
2012, setting forth in comparative form the same information for the three
fiscal (3) quarters ended September 30, 2011, all in form and scope reasonably
acceptable to the Administrative Agent and provided by a Responsible Officer of
the Borrower.


(n)    Upfront Selling Season Reports. No later than five (5) Business Days
after the Second Amendment Effective Date, a report showing projected
advertising bookings for the 2013 broadcast calendar year by quarter and, on the
first Tuesday of each calendar week thereafter, an update to such report, in
form and scope reasonably acceptable to the Administrative Agent and provided by
a Responsible Officer of the Borrower, it being agreed that the Borrower shall
not be required to provide any such updated reports during or after the second
week of February, 2013.”



3

--------------------------------------------------------------------------------




2.6    Section 7 of the Credit Agreement is hereby amended by adding a Section
7.16, which shall state as follows:


“For the period beginning on the Second Amendment Effective Date and ending on
the 100th day following the Limited Waiver Termination Date and at all times
subject to the fiduciary obligations of the Loan Parties and the Loan Parties'
rights to incur postpetition financing in the event of any bankruptcy
proceeding, the Loan Parties agree that they will not (i) borrow any additional
funds under the First Lien Credit Agreement, including by incurring any
Incremental Term Loan or Other Term Loan (each as defined in the First Lien
Credit Agreement), (ii) incur any additional Revolving Credit Commitment (as
defined in the First Lien Credit Agreement), (iii) establish an additional
tranche of indebtedness under the First Lien Credit Agreement, or (iv) otherwise
borrow any funds or incur any obligations that would be senior in priority to
the Loan Parties’ Obligations under the Credit Agreement (a "Priming
Transaction"), in each case:


(A) from any Affiliated Lender (as defined in the First Lien Credit Agreement),
without first offering the Lenders the right to provide such funding on terms
substantially similar in all material respects; the Loan Parties shall notify
the Lenders in writing as soon as practicable after receiving any binding offer
to provide such funding, and allow the Lenders five (5) Business Days after
receiving such notice to agree in writing to match or improve upon such offer on
terms substantially similar in all material respects;


(B) from any party that is not an Affiliated Lender (as defined in the First
Lien Credit Agreement), without first providing the Lenders with five (5)
Business Days’ advance written notice of the Loan Parties intention to enter
into such Priming Transaction, which notice shall include a description of all
material terms of such transaction;


provided, however, that if any Priming Transaction is entered into with any
party that is not an Affiliated Lender (as defined in the First Lien Credit
Agreement) or Lender, the interest rate under the Credit Agreement shall,
effective immediately upon the closing of such transaction, increase by 1.5%,
which increase shall be payable in kind.”


2.7    Section 9.1(c)(i) of the Credit Agreement is hereby amended to add “,
7.16 (Right to Match),” between the phrases “7.15 (Post-Closing)” and “or
Article 8 (Negative Covenants).”


2.8    Section 11 of the Credit Agreement is hereby amended by adding a Section
11.24, which shall state as follows:



4

--------------------------------------------------------------------------------




“In the event any Loan Party breaches any agreement or covenant set forth in
Section 7.16, the Loan Parties acknowledge and agree that the Lenders, the
Syndication Agent, and the Administrative Agent shall not have an adequate
remedy at law, and shall be entitled to specific performance, injunctive relief,
or similar relief, on a temporary and permanent basis.”


Section 3.Limited Waiver.
3.1    Solely during the Waiver Period (as defined below) and not at any other
time, the Lenders hereby agree to temporarily waive the Anticipated Defaults and
the right to accelerate the Obligations as a result thereof. During the Waiver
Period, the Anticipated Defaults shall be deemed not to have occurred or be
continuing, and the Administrative Agent and the Lenders shall have no right to
enforce rights or exercise remedies with respect to the Anticipated Defaults.
The waivers provided pursuant to the terms of this Agreement shall automatically
and without further action or notice by any party expire on the Limited Waiver
Termination Date (as defined below).
3.2    No waiver provided herein shall remain in effect after the Limited Waiver
Termination Date. Upon the Limited Waiver Termination Date, the Anticipated
Defaults shall be deemed to be Events of Default in full force and effect,
having occurred as of September 30, 2012 and continuing uninterrupted thereafter
for all purposes, including, without limitation, for purposes of calculating and
charging default interest under Section 2.9(c) of the Credit Agreement, and the
Administrative Agent and the Lenders shall retain all of the rights and remedies
related thereto. This Agreement shall not have the effect of tolling or
extending any applicable cure period beyond the period that would have applied
absent this Agreement. Nothing in this Agreement shall be deemed to constitute a
waiver by the Administrative Agent or the Lenders of any Default, whether now
existing or hereafter arising, or of any right or remedy the Administrative
Agent or the Lenders may have under any of the Loan Documents or applicable law,
except to the extent expressly set forth herein, nor shall the Lenders’
execution and delivery of this Agreement establish a course of dealing among the
Lenders and the Borrower or in any way obligate the Lenders to hereafter provide
any further waiver of any kind, to provide any further time prior to the
enforcement of their rights or to provide any other financial accommodations to
or on behalf of the Borrower or any other Loan Party.
3.3    Notwithstanding anything to the contrary herein, the Lenders do not now
waive, nor do they agree that they will waive in the future, any further Default
or Event of Default. Neither this Agreement nor any course of dealing or delay
or failure of the Lenders in exercising any right, remedy, power or privilege
under or in connection with any Event of Default shall affect any other or
future exercise thereof or the existence of any other right, remedy, power or
privilege, except to the extent expressly set forth herein; nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of the steps to enforce any such right, remedy,
power or privilege (pursuant to this Agreement

5

--------------------------------------------------------------------------------




or otherwise) preclude any further exercise thereof or of any other right,
remedy, power or privilege, except to the extent expressly set forth herein.
For the purposes hereof,
“Limited Waiver Termination Date” means the earliest to occur of:
(i) 5:00 p.m. (New York city time) on Friday, December 14, 2012; or
(ii) the date on which a Limited Waiver Termination Event occurs.
“Limited Waiver Termination Event” means any of the following:
(i) the occurrence of any Event of Default or Default other than the Anticipated
Defaults;
(ii) any representation or warranty made by any Loan Party in connection this
Agreement shall prove to be false in any material respect (but in all respects
if such representation is qualified by “material” or “Material Adverse Effect”)
as of the date when made;
(iii) the failure of any Loan Party to comply with any term, condition or
covenant set forth in this Agreement;
(iv) the failure of the Borrower to comply with Sections 6.1(b) or 6.1(d) of the
Credit Agreement on or before 5:00 p.m. (New York City time) on Monday, November
19, 2012; or
(v) the expiration of the “Waiver Period” under and as defined in the First Lien
Limited Waiver (defined below).
“Waiver Period” means the period beginning on the Second Amendment Effective
Date and ending on the Limited Waiver Termination Date.
Section 4.Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:
4.1    The Administrative Agent shall have received each of the following:
(a)    Agreement. This Agreement, duly executed and delivered by each Loan Party
and the Required Lenders;
(b)    First Lien Amendment and Waiver. (i) A copy of the amendment and waiver
to the First Lien Credit Agreement entered into by the Loan Parties and the
Required Lenders (as defined in the First Lien Credit Agreement) in the form
attached hereto as Exhibit A (the “First Lien Limited Waiver”) and (ii) evidence
satisfactory to the Administrative Agent that such amendment and waiver has been
executed and delivered and is in full force and effect on or prior to the Second
Amendment Effective Date; and

6

--------------------------------------------------------------------------------




(c)    Intercreditor Amendment. An amendment to the Intercreditor Agreement in
substantially the form attached hereto as Exhibit B, which shall have been duly
executed and delivered by the parties thereto.
Section 5.Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the Second Amendment Effective Date immediately after giving effect
to this Agreement, (a) all representations and warranties of the Loan Parties
set forth in the Credit Agreement and in any other Loan Document are true and
correct in all material respects (but in all respects if such representation or
warranty is qualified by “material” or “Material Adverse Effect”) on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (but in all respects
if such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of such earlier date, (b) no Default or Event of
Default has occurred and is continuing, (c) the Credit Agreement (as amended by
this Agreement) and all other Loan Documents are and remain legally valid,
binding obligations of the Loan Parties, enforceable against each such Loan
Party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability, (d) each of the Loan Documents to which such Loan Party is a
party pursuant to which a Lien has been granted in favor of the Administrative
Agent and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations as set forth in such respective Loan
Documents, and (e) all contracts that generated more than 5% of the consolidated
total revenue of the Borrower and its Subsidiaries for the four quarter period
ending on September 30, 2012 have been provided to the Syndication Agent. Each
Loan Party that is a party to the Guaranty and Security Agreement or any of the
Loan Documents pursuant to which a Lien has been granted in favor of the
Administrative Agent hereby reaffirms its grant of a security interest in the
Collateral to the Administrative Agent for the ratable benefit of the Secured
Parties, as collateral security for the prompt and complete payment and
performance when due of the Obligations.
Section 6.     Release; Covenants; Acknowledgement
6.1    Each Loan Party hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent, the Syndication Agent, each Lender
and each of their respective Related Persons (each a “Released Party”), from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever in connection with the Credit Agreement
arising from the beginning of time to and including the Second Amendment
Effective Date, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Loan Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified in the immediately preceding
sentence. Each Loan Party acknowledges that it may hereafter discover facts

7

--------------------------------------------------------------------------------




different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
6.2    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by such Released Party as a result of such
violation.
6.3    Each Loan Party represents and warrants that, to its knowledge, there are
no liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Loan Party may have
or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document.
6.4    Each Released Party agrees that nothing set forth in this Section 6 is
intended to, nor shall anything set forth in this Section 6 be construed to,
terminate any contractual obligations of the Released Parties to the Loan
Parties under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect.
6.5    Members of management and any financial advisor of any Loan Party will be
reasonably available to the Lenders and their advisors on reasonable advance
notice and subject to customary confidentiality arrangements to discuss the
operations, prospects, and financial status of the Loan Parties.
Section 7.    Survival. All representations and warranties made in this
Agreement or any other Loan Document shall survive the execution and delivery of
this Agreement, and no investigation by the Administrative Agent, Syndication
Agent, or the Lenders shall affect the representations and warranties or the
right of the Administrative Agent, Syndication Agent, and the Lenders to rely
upon them.
Section 8.    Reference to Agreement. The Credit Agreement is hereby amended so
that any reference in the Loan Documents to the Credit Agreement, whether direct
or indirect, shall mean a reference to the Credit Agreement as amended hereby.
This Agreement shall constitute a Loan Document under the Credit Agreement.
Section 9.    Costs and Expenses of the Administrative Agent and Syndication
Agent. The Borrower shall pay on demand all reasonable out-of-pocket and

8

--------------------------------------------------------------------------------




documented costs and expenses of the Administrative Agent and Syndication Agent
(including the reasonable fees, costs and expenses of counsel to the
Administrative Agent and Syndication Agent) incurred in connection with the
preparation, execution and delivery of this Agreement.
Section 10.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
STATE OF NEW YORK.
Section 11.    Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.
Section 12.    Limited Effect. This Agreement relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights, claims or remedies any Lender may have under the Credit Agreement or
under any other Loan Document (except as expressly set forth herein) or under
applicable law, and shall not be considered to create a course of dealing or to
otherwise obligate in any respect any Lender to execute similar or other
amendments or grant any waivers under the same or similar or other circumstances
in the future.
Section 13.    Ratification by Guarantors. Each of the Guarantors acknowledges
that its consent to this Agreement is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Agreement and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Agreement, such
Guarantor’s guaranty under the Guaranty and Security Agreement shall remain in
full force and effect without modification thereto and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor’s guaranty or
any other Loan Document executed by such Guarantor (as the same may be amended
from time to time), all of which are hereby ratified, confirmed and affirmed in
all respects. Each of the Guarantors hereby agrees and acknowledges that no
other agreement, instrument, consent or document shall be required to give
effect to this section. Each of the Guarantors hereby further acknowledges that
the Borrower, the Administrative Agent and any Lender may from time to time
enter into any further amendments, modifications, terminations and/or waivers of
any provisions of the Loan Documents without notice to or consent from such
Guarantor and without affecting the validity or enforceability of such
Guarantor’s guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of such Guarantor’s guaranty.
Section 14.    Sponsor Agreement. Each Sponsor agrees, on behalf of itself and
the other Affiliated Lenders directly or indirectly controlled by such Sponsor,
that for the period beginning on the Second Amendment Effective Date and ending
on the 100th day following the Limited Waiver Termination Date, it shall not
acquire any

9

--------------------------------------------------------------------------------




interest (including any participation interest) in any loan made pursuant to
Section 7.16(B) of the Credit Agreement, as amended by this Agreement, without
(i) first notifying the Syndication Agent in writing ten (10) Business Days
prior to making any offer to acquire such interest, and (ii) allowing the
Lenders to acquire such interest instead, on terms substantially similar in all
material respects to such proposal; provided that, if the Lenders have made such
a bona fide and binding matching offer, the Sponsors and the other Affiliated
Lenders directly or indirectly controlled by any Sponsor shall not acquire any
such interest.


Section 15.     Amendment to Intercreditor Agreement. The Lenders hereby
authorize and direct the Administrative Agent to enter into an amendment to the
Intercreditor Agreement in substantially the form attached hereto as Exhibit B.


[signature pages follow]



10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower


By:    /S/ SPENCER BROWN        
    Name: Spencer Brown
    Title: Chief Executive Officer




WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors


By:    /S/ SPENCER BROWN    
         Name: Spencer Brown     
        Title: Chief Executive Officer







--------------------------------------------------------------------------------

 





MIHI LLC, as a Lender



By:    /S/ ANDY STOCK    
Name: Andy Stock    
Title:    Authorized Signatory


By:    /S/ STEPHEN MEHOS    
Name: Stephen Mehos    
Title:    Authorized Signatory






--------------------------------------------------------------------------------

 

BLACKROCK KELSO CAPITAL
CORPORATION, as a Lender

By:     BlackRock Kelso Capital Advisors LLC,
its investment advisor


By:    /S/MICHAEL LAZAR                
Name: Michael Lazar    
Title:    Chief Operating Officer




--------------------------------------------------------------------------------

 

GRACE BAY HOLDINGS II, LLC, as a Lender



By:    /S/ RICHARD SIEGEL    
    Name: Richard Siegel
    Title:    Authorized Signatory






--------------------------------------------------------------------------------

 

OCM Principal Opportunities Fund III, L.P., with respect to Section 14 only


By OCM Principal Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: General Partner


By :    /S/ MICHAEL HARMON    
Name: Michael Harmon
Title:    Authorized Signatory




By :    /S/ DAVID QUICK    
Name: David Quick
Title:    Authorized Signatory


OCM Principal Opportunities Fund IIIA, L.P., with respect to Section 14 only


By OCM Principal Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: General Partner


By :    /S/ MICHAEL HARMON    
Name: Michael Harmon
Title:    Authorized Signatory




By :    /S/ DAVID QUICK    
Name: David Quick
Title:    Authorized Signatory




--------------------------------------------------------------------------------

 

OCM Principal Opportunities Fund IV, L.P. with respect to Section 14 only


By OCM Principal Opportunities Fund IV GP, L.P.
Its: General Partner


By OCM Principal Opportunities Fund IV GP, Ltd.
Its: General Partner


By: Oaktree Capital Management, L.P.
Its: Director


By :    /S/ MICHAEL HARMON    
Name: Michael Harmon
Title:    Authorized Signatory




By :    /S/ DAVID QUICK    
Name: David Quick
Title:    Authorized Signatory








--------------------------------------------------------------------------------

 

Gores Radio Holdings, LLC, as a sponsor and with respect to Section 14 only


By:    /S/ JONATHAN GIMBEL    
Name: Jonathan Gimbel
Title:    Authorized Signatory




--------------------------------------------------------------------------------

 

EXHIBIT A
First Lien Limited Waiver
see exhibit 10.1
(Attached)






--------------------------------------------------------------------------------








EXHIBIT B
First Amendment to Intercreditor Agreement
intentionally omitted
(Attached)












